DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3, 4, 6 – 14, and 16 – 19 are allowable. The restriction requirement between apparatus claims 1 - 19 and method claim 20, as set forth in the Office action mailed on 09/29/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 20, directed to the method of coupling tissue remains withdrawn from further consideration because it does not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler
This application is in condition for allowance except for the presence of claim 20 directed to a non-elected method without traverse.  Accordingly, claim 20 has been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jovan Jovanovic on 11/17/2021.

The application has been amended as follows: 
3. (Amended) The combination mechanical tissue coupling system and applicator of claim 19 wherein each of the first and second jaw couplings comprise an elongated slot extending between the inner end and the outer end of the first and second elongated bodies.

4. (Amended) The combination mechanical tissue coupling system and applicator of claim 3 wherein each of the first and second plurality of tissue gripping structures include an upstand structure that extends both upward and outward and that terminates in a tip.


6. (Amended) The combination mechanical tissue coupling system and applicator of claim 4 wherein the tip is part of the an overhang portion.

7. (Amended) The combination mechanical tissue coupling system and applicator of claim 19 wherein the first and second plurality of tissue gripping structures are equally spaced relative to each other while being offset and not centered relative to the first and second elongated bodies.

8. (Amended) The combination mechanical tissue coupling system and applicator of claim 19 wherein the first side tissue grasping assembly and the second side tissue grasping assembly are substantially identical, and are one of dissolvable and non-disolvable within a body of a patient.

9. (Amended) The combination mechanical tissue coupling system and applicator of claim 19 wherein the joining assembly further comprises at least one first mating structure disposed on the first side tissue grasping assembly and at least one second mating structure disposed on the second side tissue grasping assembly.

The combination mechanical tissue coupling system and applicator of claim 9 wherein the at least one first mating structure comprises a bore extending into the first elongated body, with the at least one second mating structure comprising a tab extendable into the bore and engageable with the bore in a locked engagement.

11. (Amended) The combination mechanical tissue coupling system and applicator of claim 9 wherein the at least one first mating structure and the at least one second mating structure define at least two locking positions, varying the space between the first side tissue grasping assembly and the second side tissue grasping assembly.

12. (Amended) The combination mechanical tissue coupling system and applicator of claim 11 wherein the at least one first mating structure includes a retaining ledge and the at least one second mating structure comprises an outer flange and an inner flange spaced apart from the outer flange, the outer flange engageable with the retaining ledge to define a first locked position and the inner flange engageable with the retaining ledge to define a second locked position.

13. (Amended) The combination mechanical tissue coupling system and applicator claim 19 wherein the first side tissue grasping assembly includes at least one first mating structure and at least one second 

	20. (Cancelled).

Allowable Subject Matter
Claims 3, 4, 6 – 14, and 16 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: for both the independent claims 14 and 19, the prior art alone or in combination with fails to disclose or make obvious a tissue coupling system comprising a first and second tissue grasping assemblies, wherein the first and second grasping assemblies comprises tissue gripping structures that extend over and beyond a first and second mating surface, wherein the first and second mating surfaces mate against each other; the system further comprising forces which slidably couple to the first and second tissue grasping assemblies via a disengaging assembly having a actuator pivotably coupled to a shank of the first jaw of the forceps, the disengaging assembly further has a plunger that slidably moves along the first jaw, such that pivoting of the actuator slidably moves the plunger along the first opposing jaws towards or away from a distal end of the first jaw.
The closest prior art, Fleischmann (US 5814067) (cited in previous action), discloses a combination mechanical tissue coupling system and applicator (tissue 
Annotated Figure 5’ of Fleichmann

    PNG
    media_image1.png
    498
    501
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/MELANIE R TYSON/Primary Examiner, Art Unit 3771